                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


RONNIE ISSETTE,                                      )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-200-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 29]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 24],
DENIES defendant's motion for judgment on the pleadings [D.E. 26], and REMANDS the action
to the Commissioner.


This Judgment Filed and Entered on August 17, 2021, and Copies To:
Derrick Kyle Arrowood                                (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 17, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00200-D Document 31 Filed 08/17/21 Page 1 of 1
